Citation Nr: 1711010	
Decision Date: 04/06/17    Archive Date: 04/19/17

DOCKET NO.  11-10 408	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss disability.

2.   Entitlement to service connection for a low back disorder, to include as secondary to service-connected disability.

3.  Entitlement to service connection for a right hand disorder, to include as secondary to service-connected right thumb disability.

4.  Entitlement to an initial rating in excess of 10 percent for traumatic arthritis of the right thumb. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The Veteran served on active duty from October 1971 to October 1974.

This appeal comes before the Department of Veterans Affairs (VA) Board of Veterans' Appeals (Board) from rating decisions of the VA Regional Office that denied entitlement to service connection for bilateral hearing loss disability and a low back disorder.  Service connection was granted in June 2010 for traumatic arthritis of the right thumb, rated 10 percent disabling, from which the Veteran has perfected a timely appeal for a higher initial rating.

The Veteran was afforded a videoconference hearing in January 2015 before a Veterans Law Judge who is no longer employed by the Board.  The transcript is of record.  Applicable law and regulation requires that the Member of the Board who conducts a hearing must also participate in the final determination of the claim. See 38 U.S.C.A. § 7107; 38 C.F.R. § 20.707 (2016).  In correspondence dated in January 2017, the Veteran was therefore offered the opportunity to appear at another hearing.  

The case was remanded for further development by Board decision in September 2015.

By rating actions dated in October 2015 and January 2016, service connection was grated for tinnitus and bilateral knee disability, respectively.  These are considered full grants of benefits previously sought on appeal and they are no longer for appellate consideration.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).


REMAND

The Board finds that further development is indicated as to the issues of entitlement to service connection for bilateral hearing loss, a low back disability and a higher rating for right thumb injury residuals for reasons explained below.  

The record reflects that pursuant to the Board's September 2015 remand, the Board determined that the April 2010 VA audiological examination was inadequate and that a new examination was required because the examiner noted that Appellant had normal hearing bilaterally on examination, and went on to report that there was no service-related noise-induced hearing pathology.  Furthermore, the Board noted that the examiner failed to offer a rationale for her conclusion.  A new examination was ordered to obtain the nature and etiology of the Veteran's hearing loss disability.  Upon review of the new examination that was accomplished in November 2015, the examiner focused his opinion on the Veteran's hearing at entrance and at separation, specifically citing to the Veteran's enlistment and separation examination, but finding, inter alia, that there was no "change in hearing during active military service."  However, in the Veteran's service treatment records is an undated audiogram that the examiner did not discuss.  Given his finding of no hearing change in service, an addendum opinion is warranted for the examiner to discuss this audiogram.  See 38 C.F.R. § 4.2.  In addition, the examiner failed to adequately consider the Veteran's claims of continuity of symptomatology.

The record also reflects that pursuant to the Board's September 2015 remand, the Veteran was afforded a VA examination, to include an opinion as to whether a back disorder had its onset in or was otherwise related to an in-service disease, event or injury.  A November 2015 VA examiner addressed this question and rendered a negative opinion. 

The Board points out, however, that since that time, service connection has been established for bilateral knee disability.  VA is required to consider all issues reasonably raised by a veteran's statements and/or other evidence of record.  See EF v. Derwinski, 1 Vet.App. 324, 326 (1991); see also Clemons v. Shinseki, 23 Vet.App. 1 (2009).  On personal hearing in January 2015, the Veteran testified that his physical therapist had related his back problem to his knees.  As such, whether a low back disorder is secondary to or is aggravated by service-connected bilateral knee disability must also be considered on examination.  Applicable law provides that a disability that is proximately due to or the result of a service-connected disease or injury shall be service connected. 38 C.F.R. § 3.310 (2016).  This includes a disorder made chronically worse by service-connected disability. Allen v. Brown 7 Vet.App. 439, 448 (1995).  Therefore, the Veteran should be scheduled for another VA orthopedic examination that includes a medical opinion in this regard.  See Hyder v. Derwinski, 1 Vet.App. 221; (1991); Green v. Derwinski, 1 Vet.App. 121, 124 (1991).

As to the claim of entitlement to a higher rating for traumatic arthritis of the right thumb, the Veteran asserts that not only does he have a right thumb condition but that his entire right hand is affected by disability of service onset.  In June 1974, service treatment records indicate that he had injured his wrists two years before was currently being seen for right hand symptoms, including loss of motion.  The Veteran filed a claim for a "broken right hand" in 2009.  Service connection was subsequently granted for right thumb injury residuals in June 2010 but no reference to the right hand is recorded.  The record reflects, however, that the Veteran has continued to complain of continuing symptoms affecting the right hand, including tingling, severe cramping of the whole right hand, decreased dexterity, and problems that include difficulty writing, gripping, opening jars, and trouble with daily tasks because of stiffness and loss of motion.  He underwent neurological consultation in 2011 for reported right hand symptomatology and appears to continue to seek VA outpatient treatment in this regard.  

In view of the above, the Board thus finds that central to a determination in the appeal of whether a higher rating for right thumb disorder is warranted is whether the Veteran has a whole right hand disability related to service of the service-connected right thumb condition.  The issues are inextricably intertwined.  See Harris v. Derwinski, 1 Vet.App. 180, 183 (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both issues have been considered).  See also Clemons v. Shinseki, 23 Vet App. 1, 5 (2009) (holding that VA "should construe a claim based on the reasonable expectations of the non-expert, self-represented claimant and the evidence developed in processing that claim" and that a claimant does "not file a claim to receive benefits only for a particular diagnosis, but for the diagnosis, but for the affliction [the] condition, whatever that is, causes."

The Board observes that there have been conflicting findings in the evidence regarding the right hand.  On VA examination in 2010, the examiner found that the Veteran had decreased strength for twisting and pulling, as well as decreased dexterity resulting in trouble writing and fine use of the hand.  However, on most recent VA examination in 2015, another VA clinician found that the Veteran's complaints of stiffness, loss of motion and numbness, tingling, and burning were out of proportion to objective findings both on examination and X-ray, and that current examination findings were only minimal.  In view of the above, the Board is of the opinion that a VA neurological examination is warranted to determine whether the Veteran had a whole right hand disability related to service or as secondary to the service-connected right hand disorder.

Additionally, the record reflects that the Veteran has received VA outpatient treatment over the years.  The most recent records date through October 2015.  As there is the potential existence of additional VA clinical data, these must be retrieved and associated with the other evidence on file.  See Bell v. Derwinski, 2 Vet.App. 611 (1992).  Therefore, VA outpatient treatment records dating from November 2015 should be requested and associated with the electronic record.


Accordingly, the case is REMANDED for the following actions:

1.  The RO should retrieve VA outpatient records dating from November 2015 and associate with the claims folder.  All attempts to request the records should be documented.

2.  The RO should schedule the Veteran for a VA examination of the back by an appropriate VA examiner.  Access to VBMS/Virtual VA must be made available to the examiner.  The examination report must clearly reflect whether a review of the file is performed.  Any special studies or tests should be accomplished.  The examination report should include a discussion of the appellant's documented medical history and assertions

Following examination, the examiner must respond to the following questions: a) What is the nature/etiology of the Veteran's low back symptomatology?  b) Whether it is at least as likely as not (a 50 percent probability or better) the Veteran has a low back disorder that had its onset or derives from any incident of active duty?  c) Is it at least as likely as not (a 50 percent probability or better) that a low back disorder is proximately due to or the result (secondary to) the service-connected bilateral knee disability?  d) If not, is it at least as likely as not that a low back disorder is aggravated or made chronically worse by service-connected bilateral knee disability? 

3.  Schedule the Veteran for an examination by a VA neurologist to determine whether it is at least as likely as not the Veteran has a whole right hand disability related to service or secondary to or aggravated by the service-connected right thumb disability.  Access to VBMS/Virtual VA must be made available to the VA neurologist.  The examiner must indicate whether the electronic claims folder is reviewed.  The examination report must reflect consideration of the Veteran's documented medical history, current complaints, and other assertions, etc.  All indicated tests and studies, including electromyogram studies, must be performed, and clinical findings must be reported in detail and correlated to a specific diagnosis.  The examiner must respond to the following questions:

a)  Does the Veteran have a whole right hand disability and what is the diagnosis and likely etiology?

a) Is it at least as likely as not (a 50% percent probability or more) the Veteran has a whole right hand disability related to service?

c) If not, is it at least as likely as not (a 50% probability or more) a whole right hand disorder is proximately due to or the result of (secondary to) or is made permanently worse (aggravated) by the service connected service-connected right thumb disorder?

The reports of the examinations should be comprehensive and contain a well-rationalized opinion in a detailed narrative report. 

In formulating the medical opinion, the examiner is advised that the term "at least as likely as not" does not mean within the realm of possibility, rather that the weight of the medical evidence both for and against the conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against causation.

4.  Submit the Veteran's claim for an addendum opinion to the November 2015 examiner (if this examiner is unable to accomplish the addendum, please notate the file and secure a complete medical opinion and not an addendum opinion) and provide him with the Veteran's electronic claims file (ECF) and request that he review the undated audiogram and provide an updated opinion as to whether it is at least as likely as not (50 percent or greater probability) that any diagnosed hearing loss had its clinical onset during active service or is related to any in-service disease, event, or injury, including unprotected noise exposure to daily small arms fire from M-16s rifles and M-50 machine guns as a Filed Artillery crewman.
 
(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.)

A complete rationale for any opinion expressed should be provided.  The examiner is notified that the Veteran is competent to report symptomatology observable by a layperson.  The examiner is advised that she/he must discuss the Veteran's self-reported history, and that the absence of corroborating clinical records may not be the determinative factor.  In this regard, the examiner should also provide a statement as to Appellant's assertion of continuity of symptomatology.

If the requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge, i.e., no one could respond given medical science and the known facts, or by a deficiency in the record or the examiner, i.e., additional facts are required, or the examiner does not have the needed knowledge or training.

5.  The RO must ensure that the medical reports requested above comply with this remand and their instructions, as well as the previous (September 2015) remand.  If a report is insufficient, or if a requested action is not taken or is deficient, it should be returned for correction.

6.  After taking any further development deemed appropriate, re-adjudicate the remaining issues on appeal.  If a benefit is not granted, provide a supplemental statement of the case to the Veteran and his representative before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
YVETTE R. WHITE
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


